No. 99-40455
                                 -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-40455
                         Conference Calendar


KEVIN LYNN BROWN,

                                           Plaintiff-Appellant,

versus

TOMMY CRUM; WESLEY ADAMS,

                                           Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                         USDC No. 6:99-CV-64
                        --------------------
                          February 16, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Kevin Lynn Brown, Texas prisoner #654055, appeals the

dismissal without prejudice of his 42 U.S.C. § 1983 action for

failure to exhaust administrative remedies.    Because Brown sought

both monetary damages and injunctive relief, he was required to

exhaust his administrative remedies before filing suit in federal

court.   Whitley v. Hunt, 158 F.3d 882, 887 (5th Cir. 1998); see

Arvie v. Stalder, 53 F.3d 702, 705-06 (5th Cir. 1995).

     Subsequent to the entry of final judgment by the district

court, evidence of exhaustion of administrative remedies was

filed into the record.   Because this evidence was not before the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 99-40455
                               -2-

district court when it rendered final judgment, the dismissal

without prejudice was not error.   See 42 U.S.C. § 1997e(a).

     Accordingly, the district court’s judgment dismissing the

complaint without prejudice is AFFIRMED.   Brown’s motion to

supplement the record on appeal is DENIED as unnecessary.